Citation Nr: 1229926	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether the Department of Veterans Affairs Regional Office (VA) properly withheld disability compensation pay due to the receipt of active duty pay for an aggregate period of 164 days during 2004-2005.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to December 1998.  He had a second period of active duty from January 1, 2003 to December 30, 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

According to regulatory criteria, pension, compensation, or retirement pay on account of any person's own service shall not be paid to such person for any period for which such person receives active service pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.700(a).  Active service pay includes active duty pay, active duty for training pay, and inactive duty for training pay made to Reservists and members of the National Guard.  See 38 C.F.R. § 3.654.

In this case, after his first period of service, the Veteran applied for, and was granted, VA disability compensation benefits effective December 1998.  Thereafter, the Veteran's Reserve unit was called to active duty from January 1, 2003 to December 30, 2003.  On December 30, 2003, when the Veteran was separated from that period of active duty, VA resumed his VA compensation pay.  See May 2004 VA letter.  

The Defense Manpower Data Center (DMDC) determined that during 2004, the Veteran had 113 active duty pay days, and during 2005, he had 51 active duty pay days.  For the 2004 period, the VA Form 21-8951, Notice of Waiver of VA Compensation or Pension To Receive Military Pay and Allowances, showed that the calculated days included for 2004 were from October 1, 2003 to September 30, 2004.

In May 2007, the Veteran was notified that due to the active duty pay days, his VA compensation would have to be waived and VA therefore proposed to reduce his monthly benefit payment for the number of days that he received training pay concurrent with his VA disability compensation pay.  The Veteran subsequently indicated that the number of days for 2005 was correct, but the 113 days for 2004 was incorrect.  He asserted that he did not receive the active duty pay indicated during 2004.  He has submitted bank statements purporting to show that VA compensation payments were not received.  He maintains that he did not receive VA payments for 103 of the 113 days for 2004, pointing out that he was on active duty through the end of 2003 and was not receiving compensation pay during that time period although he has been charged for that time.  

The Veteran has requested a paid and due audit of his VA benefits.  The Board finds that the requested audit would be useful in assessing whether there were impermissible concurrent payments.  In that regard, since the Veteran's VA benefits were not resumed until December 30, 2003, it does not appear that the Veteran was paid VA compensation benefits during the period he was on active duty during 2003.  That information should be verified within the paid and due audit.

As noted above, from October 1, 2003 to September 30, 2004, the Veteran had 113 active duty pay days.  The actual dates of the active duty pay days should be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a written paid and due audit of the Veteran's VA compensation for the years 2003 and 2004.  This audit should reflect the amounts actually paid to the Veteran as well as the amounts properly due.  It should be shown when the payments were made, including any retroactive payments.  In addition, indicate what specific days the Veteran received active duty pay during 2003 and 2004 and set forth any concurrent days when active duty pay and VA compensation pay were made.  Since the Veteran's VA benefits were not resumed until December 30, 2003, it does not appear that the Veteran was paid VA compensation benefits during the period he was on active duty in 2003.  That information should be verified within the paid and due audit.

2.  From October 1, 2003 to September 30, 2004, the Veteran had 113 active duty pay days.  The actual dates of the active duty pay days should be verified.  

3.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

